
	
		II
		109th CONGRESS
		2d Session
		S. 3558
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2006
			Mr. Santorum (for
			 himself and Mrs. Feinstein) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to direct the
		  Secretary of Health and Human Services to establish, promote, and support a
		  comprehensive prevention, education, research, and medical management program
		  that will lead to a marked reduction in liver cirrhosis and a reduction in the
		  cases of, and improved survival of, liver cancer caused by chronic hepatitis B
		  infection.
	
	
		1.Short titleThis Act may be cited as the
			 National Hepatitis B
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Approximately
			 1,400,000 Americans are chronically infected with hepatitis B. The number of
			 chronically infected persons in the United States is believed to be increasing
			 each year with the influx of new immigrants from areas where it is
			 endemic.
			(2)Hepatitis B is
			 extremely infectious. In fact, the disease is 100 times more infectious than
			 HIV. The hepatitis B virus (HBV) is transmitted the same way as HIV: from
			 mother to newborn at birth, from infected blood or injections contaminated by
			 infected blood, and from unprotected sex.
			(3)Chronic hepatitis B
			 usually does not cause any symptoms early in the course of the disease, but
			 after many years of a clinically silent phase, as many as 25
			 percent of infected individuals may develop end-stage liver disease or liver
			 cancer.
			(4)The major burden
			 of hepatitis B infection in the United States is from chronic hepatitis B
			 infection. Persons chronically infected with hepatitis B are at higher risk of
			 developing cirrhosis (scarring) of the liver and liver cancer, both of which
			 can lead to premature death. About 5,000 deaths per year in the United States
			 can be attributed to chronic hepatitis B infection.
			(5)Chronic hepatitis
			 B infection disproportionately affects certain occupations and populations in
			 the United States. Although representing only four percent of the population,
			 Asian Americans and Pacific Islanders account for over half of the 1,400,000
			 chronic hepatitis B cases in the United States.
			(6)Hepatitis B
			 infection is preventable through currently available vaccinations and by
			 reducing high-risk behavior. The hepatitis B vaccine is safe and effective and
			 has the designation of being the first anti-cancer
			 vaccine.
			(7)The diagnosis of
			 chronic hepatitis B infection can be made with a simple blood test that is
			 inexpensive and widely available. The early diagnosis of chronic hepatitis B
			 can reduce the risk of further transmission of the virus through harm reduction
			 education and the vaccination of household members and other susceptible
			 persons at risk.
			(8)If
			 the diagnosis of hepatitis B infection is made at an early stage of the
			 infection, treatment of chronic hepatitis B infection with antiviral therapy
			 similar to that employed in HIV, when appropriate, can reduce the risk of
			 progression to liver cancer and cirrhosis.
			(9)For those who are
			 chronically infected, regular monitoring can lead to the early detection of
			 liver cancer at a stage where cure is still possible. Liver cancer is one of
			 the deadliest types of cancer and one that has received little funding for
			 research and prevention.
			(10)Although the costs of education, research,
			 and treatment are not trivial, they are substantially less than the annual
			 health care cost attributable to hepatitis B in the Unites States, which is
			 estimated to be approximately $2,500,000,000 ($2000 per infected person). The
			 lifetime cost of the hepatitis B virus in 2000—before the availability of most
			 of the current therapies—was approximately $80,000 per person chronically
			 infected, or more than $100,000,000,000.
			3.Comprehensive
			 hepatitis b prevention, education, research, and medical management
			 programTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by adding at the
			 end of the following:
			
				RComprehensive
				hepatitis B prevention, education, research, and medical management
				program
					399AA.Program
				development
						(a)In
				generalThe Secretary shall develop and implement a plan for the
				prevention, control, and medical management of hepatitis B, which includes
				strategies for expanded vaccination programs, primary and secondary preventive
				education and training, surveillance and early detection, and research.
						(b)Input in
				development of planIn developing the plan under subsection (a),
				the Secretary shall—
							(1)be guided by
				existing recommendations of the Department of Health and Human Services, the
				Centers for Disease Control and Prevention, and the National Institutes of
				Health; and
							(2)consult
				with—
								(A)the Director of
				the Centers for Disease Control and Prevention;
								(B)the Director of
				the National Institutes of Health;
								(C)the Director of
				the National Cancer Institute;
								(D)the Administrator
				of the Health Resources and Services Administration;
								(E)the Administrator
				of the Substance Abuse and Mental Health Services Administration;
								(F)the heads of other
				Federal agencies or offices providing education services to individuals with
				viral hepatitis;
								(G)medical advisory
				bodies, such as the National Task Force on Hepatitis B: Focus on Asian and
				Pacific Islander Americans, the National Viral Hepatitis Roundtable, the Asian
				Liver Center at Stanford University, the Hepatitis B Foundation, the American
				Liver Foundation, Hepatitis Foundation International, and the Center for the
				Study of Asian American Health; and
								(H)the public,
				including—
									(i)individuals
				infected with hepatitis B; and
									(ii)advocates
				concerned with issues related to hepatitis B.
									(c)Biennial update
				of the plan
							(1)In
				generalThe Secretary shall conduct a biennial assessment of the
				plan developed under subsection (a) for the purposes of—
								(A)incorporating into
				such plan new knowledge or observations relating to hepatitis B (such as
				knowledge and observations that may be derived from clinical, laboratory, and
				epidemiological research and disease detection, prevention, and surveillance
				outcomes); and
								(B)addressing gaps in
				the coverage or effectiveness of the plan.
								(2)Publication of
				notice of assessmentsNot later than October 1 of the first even
				numbered year beginning after the date of enactment of this part, and October 1
				of each even numbered year thereafter, the Secretary shall publish in the
				Federal Register a notice of the results of the assessments conducted under
				paragraph (1). Such notice shall include—
								(A)a description of
				any revisions to the plan developed under subsection (a) as a result of the
				assessment;
								(B)an explanation of
				the basis for any such revisions, including the ways in which such revisions
				can reasonably be expected to further promote the original goals and objectives
				of the plan; and
								(C)in the case of a
				determination by the Secretary that the plan does not need revision, an
				explanation of the basis for such determination.
								399BB.Elements of
				program
						(a)Immunization,
				prevention, and control programs
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall support the integration of activities
				described in paragraph (2) into existing clinical and public health programs at
				State, local, and tribal levels (including Asian and non-Asian community health
				clinics, programs for the prevention and treatment of HIV/AIDS, sexually
				transmitted diseases, and substance abuse, and programs for individuals in
				correctional settings).
							(2)Activities
								(A)Voluntary
				testing programs
									(i)In
				generalThe Secretary shall establish a mechanism by which to
				support and promote the development of State, local, and tribal voluntary
				hepatitis B testing programs to screen the high chronic hepatitis B prevalence
				populations (such as Asian Americans, new immigrants or foreign-born United
				States residents, and persons with one or both foreign-born parents) to aid in
				the early identification of chronically infected individuals.
									(ii)Confidentiality
				of the test resultsThe Secretary shall prohibit the use of the
				results of a hepatitis B test conducted by a testing program developed or
				supported under this subparagraph for any of the following:
										(I)Issues relating to
				health insurance.
										(II)To screen or
				determine suitability for employment.
										(III)To discharge a
				person from employment.
										(B)CounselingThe
				Secretary shall support State, local, and tribal programs in a wide variety of
				settings, including those providing primary and specialty health care services
				in the private and public sectors, to—
									(i)provide
				individuals with ongoing risk factors for hepatitis B infection with
				client-centered education and counseling which concentrates on—
										(I)promoting testing
				of family members and their sexual partners; and
										(II)changing
				behaviors that place individuals at risk for infection;
										(ii)provide
				individuals chronically infected with hepatitis B with education, health
				information, and counseling to reduce their risk of—
										(I)dying from end
				stage liver disease and liver cancer; and
										(II)transmitting
				viral hepatitis to others; and
										(iii)provide women
				chronically infected with hepatitis B who are pregnant or in their child
				bearing age with culturally appropriate health information to alleviate their
				fears of becoming pregnant or raising a family.
									(C)ImmunizationThe
				Secretary shall support State, local, and tribal efforts to expand the current
				vaccination programs to protect every child in the country and all susceptible
				adults, particularly those from the high-prevalence ethnic populations and
				other high risk groups, from the risks of acute and chronic hepatitis B
				infection by—
									(i)ensuring continued
				funding for hepatitis B vaccination for all children 19 years of age or under
				through the Vaccines for Children Program;
									(ii)ensuring that the
				recommendations of the Advisory Committee on Immunization Practices are
				followed regarding hepatitis B vaccinations for newborns;
									(iii)expanding the
				availability of vaccines for all susceptible adults to protect them from
				becoming acutely or chronically infected, including ethnic populations with
				high prevalence rates of chronic hepatitis B infection; and
									(iv)expanding the
				availability of vaccines for all susceptible adults, particularly those in
				their reproductive age (women and men less than 45 years of age), from the risk
				of hepatitis B infection.
									(D)Medical
				referralThe Secretary shall support State, local, and tribal
				programs that support—
									(i)referral of
				persons chronically infected with hepatitis B—
										(I)for medical
				evaluation to determine the appropriateness for antiviral treatment to reduce
				the risk of progression to cirrhosis and liver cancer; and
										(II)for regular
				monitoring of liver function and screening for liver cancer; and
										(ii)referral of
				persons infected with acute or chronic hepatitis B for drug and alcohol abuse
				treatment where appropriate.
									(3)Increased
				support for hepatitis b coordinatorsThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, shall
				provide hepatitis B coordinators to State, local, and tribal health departments
				in order to enhance the additional management, networking, and technical
				expertise needed to ensure successful integration of hepatitis B prevention and
				control activities into existing public health programs.
							(b)Education and
				awareness programsThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, the Administrator of the Health
				Resources and Services Administration, and the Administrator of the Substance
				Abuse and Mental Health Services Administration, and in accordance with the
				plan developed under section 399AA, shall implement programs to increase
				awareness and enhance knowledge and understanding of hepatitis B. Such programs
				shall include—
							(1)the conduct of
				culturally and language appropriate health education, public awareness
				campaigns, and community outreach activities (especially to the ethnic
				communities with high rates of chronic hepatitis B and other high-risk groups)
				to promote public awareness and knowledge about the value of hepatitis B
				immunization, risk factors, the transmission and prevention of hepatitis B, and
				the value of screening for the early detection of hepatitis B infection;
							(2)the promotion of
				immunization programs that increase awareness and access to hepatitis B
				vaccines for susceptible adults and children;
							(3)the training of
				health care professionals and health educators to make them aware of the high
				rates of chronic hepatitis B in certain adult ethnic populations, and the
				importance of prevention, detection, and medical management of hepatitis B and
				of liver cancer screening;
							(4)the development
				and distribution of health education curricula (including information relating
				to the special needs of individuals infected with hepatitis B, such as the
				importance of prevention and early intervention, regular monitoring, and
				appropriate treatment and liver cancer screening) for individuals providing
				hepatitis B counseling;
							(5)support for the
				implementation curricula described in paragraph (4) by State and local public
				health agencies; and
							(6)the provision of
				grants for the inclusion of viral hepatitis and liver wellness education
				curricula in elementary and secondary school health education programs.
							(c)Epidemiological
				surveillance
							(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall support the establishment and
				maintenance of a national chronic and acute hepatitis B surveillance program,
				in order to identify—
								(A)trends in the
				incidence of acute and chronic hepatitis B;
								(B)trends in the
				prevalence of acute and chronic hepatitis B infection among groups that may be
				disproportionately affected by hepatitis B; and
								(C)liver cancer and
				end stage liver disease incidence and deaths, caused by chronic hepatitis B in
				the various ethnic populations.
								(2)Seroprevalence
				and liver cancer studiesThe Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, shall prepare a
				report outlining the population-based seroprevalence studies currently under
				way, future planned studies, the criteria involved in determining which
				seroprevalence studies to conduct, defer, or suspend, and the scope of those
				studies, the economic and clinical impact of hepatitis B, and the impact of
				hepatitis B on quality of life. Not later than one year after the date of
				enactment of this part, the Secretary shall submit the report to the Committee
				on Energy and Commerce of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate.
							(3)ConfidentialityThe
				Secretary shall not disclose any individually identifiable information
				identified under paragraph (1) or derived through studies under paragraph
				(2).
							(d)ResearchThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, the Director of the National Cancer Institute, and the Director of
				the National Institutes of Health, shall—
							(1)conduct
				community-based research to develop, implement, and evaluate best practices for
				hepatitis B prevention especially in the ethnic populations with high rates of
				chronic hepatitis B and other high-risk groups;
							(2)conduct research
				on hepatitis B natural history, pathophysiology, improved treatments, and
				non-invasive tests that helps to predict the risk of progression to liver
				cirrhosis and liver cancer; and
							(3)conduct research
				that will lead to better non-invasive or blood tests to screen for liver
				cancer, and more effective treatments of liver cancer caused by chronic
				hepatitis.
							(e)Expanded support
				for underserved and disproportionately affected populations chronically
				infected with HBVIn carrying out this section, the Secretary
				shall give priority to individuals with limited access to health education,
				testing, and health care services and groups that may be disproportionately
				affected by hepatitis B, including populations such as Asian Americans with a
				high incidence of chronic hepatitis B and liver
				cancer.
						.
		
